Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated February 9, 2022, has been received. By way of this reply, Applicant has amended claim 19 and cancelled claim 20. 
Claims 19, 21-25, 28-30, and 36 are currently pending in the application. Claims 22-25 and 28-29 remain withdrawn from consideration.
Claims 19, 21, 30, and 36 are currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated August 10, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21, 30, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to This is a new matter rejection.
Applicant’s amendment, filed February 9, 2022, contains new matter in claim 19 because the specification as-filed does not provide sufficient written description for the recitation of a therapeutically effective dose of a steroid and/or anti-coagulation compound effective to alleviate MS symptoms wherein the therapeutically effective dosage is proportional to the elevated levels of von Willebrand factor and Factor VIII.
Applicant's specification recites no examples of the use of levels of von Willebrand factor and Factor VIII to determine a proportional dose of the therapeutic compound to be administered. Applicant's specification recites no method of how such a proportionality may be calculated, nor does the specification recite any formula which may be used to calculate the "proportional" dose of the compound.
As such, the claims now recite a limitation which was not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed. Such a limitation recited in the present claims, which did not appear in the specification, as-filed, introduces new concept and violate the description requirement of the first paragraph of 35 U.S.C. 112.
This new ground of rejection is necessitated by Applicant’s amendment on February 9, 2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, 30, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant's amended claims recite the limitation of "the therapeutically effective dosage is proportional to the elevated levels of von Willebrand factor and Factor VIII". The recitation of "proportional" is a relative term with no real metes and bounds. Applicant's specification does not recite what would be considered to be a "proportional" dose. The specification does not describe to a skilled artisan as to what a "proportional" dose would comprise. As such, this term is indefinite.
For the purpose of claim construction and searching the prior art, any dose recited may be considered "proportional".
This new ground of rejection is necessitated by Applicant’s amendment on February 9, 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 19-21 and 30 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Imberti (WO2015063604A2).
Applicant's amendments to the claims have addressed this issue, and this rejection is therefore withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 36 was previously rejected under 35 U.S.C. 103 as being unpatentable over Bahn (US20120071339A1) in view of Hill-Eubanks (J Biol Chem. 1990 Oct 15;265(29):17854-8.) and Imberti.
withdrawn, and the following new ground of rejection is issued, necessitated by Applicant’s amendments to the claims:

Claims 19, 21, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bahn (US20120071339A1) in view of Imberti (WO2015063604A2) and Hill-Eubanks (J Biol Chem. 1990 Oct 15;265(29):17854-8, cited previously).
Bahn teaches the use of various biomarkers of inflammation and clothing, including von Willebrand Factor, as biomarkers for multiple sclerosis (MS) (para. 0009). Bahn also teaches that these biomarkers can be used to diagnose or monitor MS, or a predisposition to MS, or to monitor the efficacy of a therapy, by (a) obtaining a biological sample from an individual; (b) quantifying the amounts of the analyte biomarkers as defined herein; (c) comparing the amounts of the analyte biomarkers in the biological sample with the amounts present in a normal control biological sample from a normal subject, such that a difference in the level of the analyte biomarkers in the biological sample is indicative of multiple sclerosis, or predisposition thereto. (para. 0010-0018)
However, Bahn does not teach the use of Factor VIII as a biomarker for MS, nor the use of solumedrol as treatment.
Applicant’s specification states that previous studies have shown thrombin is activated in multiple sclerosis plaques and that thrombin inhibition may be useful for multiple sclerosis exacerbation recovery in animal models (page 14, lines 22-24).
Hill-Eubanks teaches that Factor VIII forms a complex with von Willebrand Factor, and this complex is cleaved by thrombin to separate the two molecules (page 17854).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above teachings to arrive at the claimed invention. As Bahn teaches, von Willebrand Factor is a known biomarker for MS. Hill-Eubanks teaches a correlation between activated thrombin, Factor VIII, and von Willebrand Factor. Since thrombin is activated in MS plaques, the activated thrombin, in its usual course of action, would cleave the Factor VIII-von Willebrand Factor complex, releasing both molecules separately. It would therefore follow logically that if free von Willebrand Factor in the bloodstream is a biomarker for MS, then Factor VIII must also be present after cleavage by activated thrombin at MS plaques. The skilled artisan would be aware of this connection by following the teachings of Hill-Eubanks, and would then apply a conventional treatment for MS, such as solumedrol, according to the teachings of Imberti.
Applicant argues that the teachings of the prior art would not suggest to the ordinary artisan that elevated levels of Von Willebrand Factor and Factor VIII could be used as biomarkers to indicate a relapse of multiple sclerosis (MS).
Applicant's arguments have been considered fully but are not found to be persuasive.

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123.
The use of Von Willebrand Factor as a biomarker for MS was known in the art, according to the teachings of Bahn. Likewise, Factor VIII may be inferred to be a biomarker for MS, as thrombin, which activates Factor VIII, may be inferred to be a biomarker for MS, according to the teachings of Hill-Eubanks.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . . [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06).
From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER JOHANSEN/            Examiner, Art Unit 1644         


/AMY E JUEDES/            Primary Examiner, Art Unit 1644